Case: 21-60845   Document: 00516083925      Page: 1   Date Filed: 11/06/2021




          United States Court of Appeals
               for the Fifth Circuit

                             No. 21-60845


   BST Holdings, L.L.C.; RV Trosclair, L.L.C.; Trosclair
   Airline, L.L.C.; Trosclair Almonaster, L.L.C.;
   Trosclair and Sons, L.L.C.; Trosclair ; Trosclair,
   Incorporated; Trosclair Carrollton, L.L.C.; Trosclair
   Claiborne, L.L.C.; Trosclair Donaldsonville, L.L.C.;
   Trosclair Houma, L.L.C.; Trosclair Judge Perez, L.L.C.;
   Trosclair Lake Forest, L.L.C.; Trosclair Morrison,
   L.L.C.; Trosclair Paris, L.L.C.; Trosclair Terry, L.L.C.;
   Trosclair Williams, L.L.C.; Ryan Dailey; Jasand
   Gamble; Christopher L. Jones; David John Loschen;
   Samuel Albert Reyna; Kip Stovall; Answers in Genesis,
   Incorporated; American Family Association,
   Incorporated; Burnett Specialists; Choice Staffing,
   L.L.C.; Staff Force, Incorporated; Leadingedge
   Personnel, Limited; State of Texas; HT Staffing,
   Limited; doing business as HT Group; The State of
   Louisiana; Cox Operating, L.L.C.; Dis-Tran Steel,
   L.L.C.; Dis-Tran Packaged Substations, L.L.C.; Beta
   Engineering, L.L.C. Optimal Field Services, L.L.C.; The
   State of Mississippi; Gulf Coast Restaurant Group,
   Incorporated; The State of South Carolina; The State
   of Utah; Word of God Fellowship, Incorporated, doing
   busines as Daystar Television Network,

                                                              Petitioners,

                                versus

   Occupational Safety and Health Administration,
   United States Department of Labor; United States
Case: 21-60845        Document: 00516083925             Page: 2      Date Filed: 11/06/2021

                                        No. 21-50353


   Department of Labor; Martin J. Walsh, Secretary, U.S.
   Department of Labor; Douglas Parker, in his Official
   Capacity as Assistant Secretary of Labor for
   Occupational Safety and Health,

                                                                             Respondents.


                              Petition for Review of
                   Occupational Safety and Health Administration
                         Emergency Temporary Standard


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
           Before the court is the petitioners’ 1 emergency motion to stay
   enforcement of the Occupational Safety and Health Administration’s
   November 5, 2021 Emergency Temporary Standard 2 (the “Mandate”)
   pending expedited judicial review.
         Because the petitions give cause to believe there are grave statutory
   and constitutional issues with the Mandate, the Mandate is hereby STAYED
   pending further action by this court.




           *Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1 This order addresses only the emergency motion filed by the above-captioned
   petitioners. Going forward, the Clerk of Court shall ensure that all related motions and
   petitions in this court be consolidated under this case number, and that all parties—
   including the Government—make all related filings in this case.
           2 See COVID-19 Vaccination and Testing; Emergency Temporary Standard, 86
   Fed. Reg. 61,402 (Nov. 5, 2021) (to be codified at 29 C.F.R. pts. 1910, 1915, 1917, 1918,
   1926, and 1928).




                                              2
Case: 21-60845    Document: 00516083925         Page: 3   Date Filed: 11/06/2021




                                 No. 21-60845


         The Government shall respond to the petitioners’ motion for a
   permanent injunction by 5:00 PM on Monday, November 8.
         The petitioners shall file any reply by 5:00 PM on Tuesday, November
   9.

         So ordered.




                                       3